The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

The amendment to the claims,  submitted on 3/03/2022, is not entered since the canceled claim elements now broaden the claim scope, and requires further search and consideration.  Since the prosecution on the merits has been closed (see the applied  Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935), in the previous office action, the claim amendment has been treated under after-final practice (ie, as noted above, the proposed claim amendment broadens the claim scope and requires further consideration and search).  If applicant wishes the proposed amended claims to be considered, filing an RCE is an option.  See MPEP 706.07(f), Section III (Practice After Final).

This application is in condition for allowance except for the following formal matters: 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim elements (a)-(f) must be shown or the feature(s) (canceling the claims will broaden the claim scope – see note above).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Allowable Subject Matter

Previously presented claim 1 is allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
As per the independent claims, the combination of claim elements pertaining to language interpretation service performances on a computer network by a plurality of human interpreters, having at least one provider performance site computer, at least one first user computer, at least one second user computer and at least one aggregation site computer, and wherein each of the plurality of human interpreters has a predefined set of service criteria, the method comprising the steps of, i) establishing one or more predefined sets of service performance criteria from source language, price, physical location, audio only interpretation, video only services, the user requiring the interpreter to order services, comparing the request to matches and a degree of profile match between the interpreter and the user request,  and performing the interpretation and transmission within the network.  A representative piece of prior art, Bennett (5926787) teaches: exchanging request for interpretive services between provider and user computer (as requesting area of case law that applies, from the lawyers, to the provider computer – col. 15 lines 24-44; also, Bennett teaches the interpreter using the translator – i.e., Bennett, besides offering fully automatic mode, also teaches the court reporter summarizing the translation col. 14 lines 1-10 and communicating interpreter requests for interpretation services (as court reports/user controls the interpreted/translated texts – col. 6 lines 6-30) with the users Fig1, subblocks 19,21 are in electronic communication with each other –and the provider computer - -Fig. 1,subblock 13); Flores (6370498) teaches providing both text and audio in differing requested languages from original text (Fig. 4). 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/31/2022